Exhibit 12(d) LG&E AND KU ENERGY LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Successor Predecessor Year Year 2 Months 10 Months Ended Ended Ended Ended Year Ended Dec. 31, Dec. 31, Dec. 31, Oct. 31, December 31, Earnings, as defined: Income from Continuing Operations Before Income Taxes $ $ $ 70 $ $ $ Adjustment to reflect earnings from equity method investments on a cash basis (a) 33 11 Loss on impairment of goodwill Mark to market impact of derivative instruments 2 34 72 Total fixed charges as below 25 Total earnings $ $ $ 97 $ $ $ Fixed charges, as defined: Interest charges (b) $ $ $ 24 $ $ $ Estimated interest component of operating rentals 6 6 1 5 5 5 Estimated discontinued operations interest component of rental expense 5 10 Total fixed charges $ $ $ 25 $ $ $ Ratio of earnings to fixed charges (a) Includes other-than-temporary impairment loss of $25 million in 2012. (b) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net.
